Citation Nr: 1025783	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-13 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, to 
include on a secondary basis.

2.  Entitlement to a rating in excess of 10 percent for pes 
planus with foot strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from October 
1966 to October 1968.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 10 percent for 
pes planus with foot strain is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran is not shown to have a back disability related to 
service or a service-connected disability.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by military 
service, nor is such disability proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to  
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in July 2006 and 
March 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, supra, 
Pelegrini, supra.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The Veteran underwent a VA 
examination in 2006.  In a January 2009 statement, the Veteran 
indicated that he had no further information or evidence to 
submit in support of his appeal.  Evidentiary development in this 
matter is complete to the extent possible.  The Veteran has not 
identified any other pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

STRs, including a September 1968 separation examination report, 
are negative for complaints or findings of a back disability.

Following service, a November 1968 VA examination report is 
negative for complaints or findings of a back disability.

A February 1969 rating decision granted to service connection for 
pes planus with foot strain.

Private treatment records dated in May 2006 notes that the 
Veteran was seen with complaints of intermittent low back pain 
with radiculopathy.  

In June 2006, the Veteran submitted a claim for service 
connection for a back disability as secondary to his service-
connected pes planus.

A July 2006 VA examination report notes the Veteran's complaints 
of intermittent low back pain for the past 10 years.  The Veteran 
also reported occasional radiation of pain to the left lower 
extremity.  He denied any history of injury to his lower back.  
Examination revealed range of motion from 25 degrees of extension 
to 75 degrees of flexion.  Lateral rotation was to 35 degrees 
bilaterally; lateral flexion was to 40 degrees bilaterally.  The 
physician opined that there was no relationship between the 
Veteran's low back pain and his pes planus.

Upon review of the evidence, the Board notes that the Veteran has 
a current back disability.  However, the first medical evidence 
of such disability, as noted above, is more than 30 years after 
service.  Such a long interval of time between service separation 
and the earliest documentation of the disease is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of 
record does not include any medical opinion that a current back 
disability is (or might be) related to the Veteran's service.

Further, the evidence of record does not include any medical 
opinion that a current back disability is (or might be) related 
to the Veteran's service-connected pes planus.  The July 2006 VA 
physician opined that there was no relationship between the 
Veteran's back disability and his pes planus.  There is no 
medical opinion to the contrary.  

In the absence of adequate evidence establishing a nexus between 
the Veteran's back disability and his service or a service 
connected disability, the Board finds that the Veteran's claim 
seeking service connection must be denied.

Conclusion

In reaching the above conclusions, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.


REMAND

With respect to the Veteran's service-connected pes planus with 
foot strain, the provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The report of the Veteran's most recent (July 2006) VA orthopedic 
examination is inadequate for rating purposes because it does not 
address all pertinent disability factors set forth in 38 C.F.R. 
§§ 4.40, 4.45.  Specifically, the examiner did not assess 
functional impairment due to pain and excess fatigability in 
terms of additional degrees of limitation of motion.  See DeLuca, 
supra.  Therefore, the Veteran should be scheduled for another 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all recent treatment received for his 
service-connected pes planus.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  To the extent records 
sought are not obtained, the claims folder 
should reflect the attempts made to obtain 
the records.

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA physical 
examination to evaluate the degree of 
impairment resulting from pes planus.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician. The claims folder 
should be made available to the physician 
for review before any examination.  The 
examination in accordance with the 
Disability Examination Worksheet for Feet, 
revised May 1, 2007.  All findings should 
be set forth in detail.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


